DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the floating module has a plurality of thru-holes arranged outside of the active region; a plurality of elastic components disposed in the active region; wherein two ends of each of the elastic components are respectively abutted against the floating module and the main body, so that the main body is movable along the insertion direction relative to the floating module through at least one of the elastic components; and wherein in a plane perpendicular to the insertion direction, a portion of the assembling module arranged in any one of the thru-holes is spaced apart from an inner wall of the corresponding thru-hole by a distance, so that the floating module is movable along the plane relative to the assembling module combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to disclose, teach, provide or suggest a main body including an insulating housing, a plurality of conductive terminals fastened to the insulating housing, and a supporting housing that is sleeved around an outer side of the insulating housing, wherein the main body is inserted into the active 

The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest a floating module including a floating housing and a plurality of guiding rods that are fixed to the floating housing, wherein a peripheral space around the guiding rods defines an active region through the floating housing, and the floating housing has a plurality of thru-holes that are arranged outside of the active region; a plurality of elastic components disposed in the active region, wherein the guiding rods respectively pass through the elastic components along the insertion direction, wherein two ends of each of the elastic components are respectively abutted against the floating module and the main body, and the elastic components are configured to tend to maintain the main body abutting against the floating housing combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831